—Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered July 22, 1999, convicting him of attempted promoting prison contraband in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was properly adjudicated a second felony offender based upon his previous felony conviction in 1991. Furthermore, under all of the circumstances, there is no merit *252to the defendant’s assertion that he was deprived of the effective assistance of counsel in the 1991 case (see, e.g., People v Silverio-Mercedes, 239 AD2d 923).
The defendant’s remaining contentions are without merit. Santucci, J. P., Sullivan, Friedmann and Smith, JJ., concur.